Exhibit 10.1

WATERS CORPORATION

2012 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT dated as of [            ] between Waters Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
and [            ] (the “Participant”), an employee of Waters Corporation.

1. Grant of Award. Pursuant and subject to the Company’s 2012 Equity Incentive
Plan (as the same may be amended from time to time, the “Plan”), the Company
hereby grants to the Participant an award (the “Award”) consisting of a target
number of [            ] Performance Units (the “Target Award”) and such
Performance Units, the “PSUs”). Each PSU represents the conditional right to
receive, without payment but subject to the terms, conditions and limitations
set forth in this Agreement and in the Plan, one share of the common stock, par
value $.01 per share, of the Company (the “Stock”), subject to adjustment
pursuant to Section 8 of the Plan in respect of transactions occurring after the
date hereof. The percentage of the Target Award that may be earned by the
Participant will be determined in accordance with Exhibit A hereto. The date of
grant (the “Grant Date”) of this Award is [            ].

2. Earned PSUs. The PSUs shall become “Earned PSUs” following the end of the
Performance Period to the extent earned in accordance with the performance
criteria set forth on Exhibit A (the “Performance Criteria”), subject to the
Compensation Committee certifying, in its sole discretion, the achievement of
the Performance Criterion.

3. Vesting of Earned PSUs; Termination of Employment. No portion of the Award is
vested as of the date hereof. The Earned PSUs (if any) shall vest in full on
March 1, [            ] (the “Vesting Date”), subject to your continuous
employment through this date. Notwithstanding the foregoing, in the event of a
termination of employment due to your death prior to the Vesting Date, the PSUs
shall not terminate upon such termination and shall instead remain outstanding
and eligible to become Earned PSUs in accordance with the terms of Exhibit A and
to vest on the Vesting Date. The number of Earned PSUs, if any, will be prorated
based on the number of the days that have elapsed in the Performance Period from
the first day of the Performance Period to the date of such termination of
employment.

4. Change of Control. Notwithstanding anything contained in Section 9 of the
Plan to the contrary:

 

  (a) If, prior to the Performance Period End Date (as defined in Exhibit A), a
Change of Control occurs, to the extent the PSUs are outstanding immediately
prior to such Change of Control, the Compensation Committee shall determine the
extent to which the Performance Criterion has been met as of the date such
Change of Control is consummated treating the date of such Change of Control as
the Performance Period End Date (solely for purposes of determining the extent
to which the Performance Criterion has been met as of such date) and shall
determine the number of Earned PSUs, if any. The number of Earned PSUs, if any,
shall continue to vest based solely on time and shall vest on the Vesting Date,
subject to your remaining in continuous employment through such date, except as
otherwise provided in Section 4(b) below.

 

  (b)

(i) If (A) in connection with a Change of Control described in subsection
(a) above the Earned PSUs are assumed or continued, or a new award is
substituted for the



--------------------------------------------------------------------------------

  Earned PSUs, by the acquiror or survivor (or an affiliate of the acquiror or
survivor), (B) you remain continuously employed through the date of the Change
of Control, and (C) your employment is terminated by the Company without Cause
or by you for Good Reason, in either case, within eighteen months following the
Change of Control, the Earned PSUs will automatically vest in full upon such
termination of employment.

 

  (ii) If, in connection with a Change of Control described in subsection
(a) above, the Earned PSUs are not assumed or continued, or a new award is not
substituted for the Earned PSUs, by the acquiror or survivor (or an affiliate of
the acquiror or survivor), the Earned PSUs will automatically vest in full upon
the occurrence of such Change of Control and the Company shall deliver to you
any shares in respect of Earned PSUs in a manner that will allow you to
participate in the Change of Control on the same basis as other shareholders.

 

  (c) In the event a Change of Control occurs following a termination of
employment due to your death and prior to the Performance Period End Date,
(i) the PSUs shall become Earned PSUs as provided for in Section 4(a) above,
(ii) the Earned PSUs will automatically vest in full upon the occurrence of such
Change of Control, and (iii) the Company shall deliver to you any shares in
respect of Earned PSUs in a manner that will allow you to participate in the
Change of Control on the same basis as other shareholders.

5. Delivery of Shares. Shares in respect of Earned PSUs that have become vested
will be delivered to you as soon as practicable following vesting, but in any
event no later than the March 15th following the date the Earned PSUs become
vested hereunder (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code). In connection with the delivery of shares of Stock in respect of
Earned PSUs, par value will be deemed paid for each share by past services
rendered by you.

6. Duration of Award and Termination of Employment. This Award will expire upon
the earlier of (i) the delivery of all vested and Earned PSUs granted pursuant
to this Agreement or (ii) your termination of employment or other association
with the Company and its Affiliates for any reason other than death or as
provided in Section 4(b)(i) above.

7. Transfer of Awards. You may not transfer this Award except by will or the
laws of descent and distribution.

8. Incorporation of Plan Terms. Except as expressly provided herein, this Award
is granted subject to all of the applicable terms and provisions of the Plan,
including but not limited to the provision for acceleration of vesting of this
Award set forth in Section 8 (Adjustment Provisions) and the limitations on the
Company’s obligation to deliver shares of Stock upon settlement set forth in
Section 10 (Settlement of Awards).

9. Definitions. For purposes of this Award, the following terms have the
following meanings:

 

  (a) “Cause” shall mean, except as otherwise set forth in an employment or
other individual agreement between you and the Company (it being understood that
such other definition of “Cause” that is set forth in any such employment
agreement or other individual Agreement shall control instead of this definition
for so long as such employment agreement or other individual agreement is in
effect):

 

2



--------------------------------------------------------------------------------

  (i) the conviction of you by a court of competent jurisdiction of, or the
pleading of guilty or nolo contendere to, any felony or any crime involving
moral turpitude;

 

  (ii) gross negligence, breach of fiduciary duty, breach of any
non-competition, non-solicitation or developments agreement or covenant in favor
of the Company or material breach of any confidentiality agreement or covenant
in favor of the Company;

 

  (iii) you shall have willfully and continually failed to substantially perform
your duties with the Company after a written demand for substantial performance
is delivered by the Company, which demand specifically identifies the manner in
which the Company believes that you have not substantially performed your duties
pursuant to the disciplinary procedures of the Company, and such failure of
substantial performance shall have continued for a period of thirty (30) days
after such written demand;

 

  (iv) you have been chronically absent from work (excluding vacations,
illnesses or leaves of absences);

 

  (v) the commission by you of an act of fraud, embezzlement or misappropriation
against the Company; or

 

  (vi) you shall have refused, after explicit notice, to obey any lawful
resolution or direction by the Board which is consistent with your duties as an
officer of the Company.

 

  (b) “Good Reason” shall mean, except as otherwise set forth in an employment
or other individual agreement between you and the Company (it being understood
that such other definition of “Cause” that is set forth in any such employment
agreement or other individual agreement shall control instead of this definition
for so long as such employment agreement or other individual agreement is in
effect, the occurrence (without your express written consent) of one or more of
the following events following a Change of Control, as the case may be:

 

  (i) a material diminution in your authority, duties, responsibilities or
reporting lines from her authority, duties, responsibilities or reporting lines
immediately prior to the Change of Control;

 

  (ii) a material reduction in your base salary (other than that which results
in a base salary reduction of no more than ten percent (10%) in the aggregate
from your highest base salary and is proportional to reductions of other senior
executives) or target annual bonus opportunity;

 

  (iii) a material change in your place of business (provided, however, that
travel for business purposes consistent with past practices shall not be
considered a change in the place of business for the purpose of this clause
(iii)); or

 

  (iv) a material breach by the Company of any agreement under which you provide
services to the Company, or any plan of incentive compensation;

 

3



--------------------------------------------------------------------------------

provided, that the occurrence of any of the events listed in clauses (i) through
(iv) shall not mean “Good Reason” (x) unless you shall have given notice of the
event to the Company within ninety (90) days after it first existed, (y) the
Company shall have failed to remedy the condition within thirty (30) days after
the notice, and (z) you actually terminate employment within thirty (30) days
after the expiration of the Company’s cure period.

10. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of you. Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan. This Agreement
may be executed in one or more counterparts all of which together shall
constitute but one instrument.

11. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt, settlement or exercise of this Award or
upon your sale or other disposition of shares of Stock. You should rely on your
own tax advisors for such advice.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

 

WATERS CORPORATION By:     Title:  

 

 

 

EMPLOYEE

Electronic Signature of Participant

 

 

 

4